wa BF Ww WN

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00081-JLR Document 51-1 Filed 07/23/19 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
GERALDINE BURKE, an individual, Case No.: 2:18-cv-00081-JLR |
gs {PROPOSED} ORDER GRANTING
Plaintift STIPULATED MOTION FOR
APPROVAL OF CONFIDENTIAL
v8. SETTLEMENT OF FLSA CLAIMS AND
FOR DISMISSAL OF ALL CLAIMS
PROFESSIONAL TRANSPORTATION, INC., WITH PREJUDICE
an Indiana corporation,
Defendant.

 

 

 

THIS MATTER HAVING COME BEFORE THE COURT upon the joint motion of the
parties for approval of the settlement of this matter, and the Court having reviewed, in chambers, the

Stipulated Motion for Approval of Confidential Settlement of FLSA Claims and for Dismissal of All

Claims With Prejudice and the Settlement Agreement and General Release (“Settlement |

Agreement”), which compromises and releases claims under the Fair Labor Standards Act, 29 |

U.S.C. § 201 et seqg., among others, and the Court being familiar with the facts, legal issues and
procedural history, and finding that the settlement is the result of contested litigation between the
parties, and represents a fair and reasonable resolution of a bona fide dispute, and for good cause
shown,

IT IS HEREBY ORDERED that the Settlement Agreement and the settlement be and hereby

are approved.

[PROPOSED] ORDER GRANTING STIPULATED OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C,
MOTION FOR APPROVAL OF CONFIDENTIAL 1201 Third Avenue, Suite 5150. | Seattle, WA 98101
SETTLEMENT OF FLSA CLAIMS - | Phone: 206-693-7057 | Fax: 206-693-7058
(CASE NO, 2:18-cv-0008 1-JLR)}

KL

 

 
 

~I aN wn of ww i)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00081-JLR Document 51-1 Filed 07/23/19 Page 2 of 2

.
DATED this Q4_ day of Stolen , 2019

wy
THE HONORABLE JUDGE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

 

 

Presented by:

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

By:_s/Adam T. Pankratz
Adam T. Pankratz, WSBA #50951
adam,pankratz@ogletree.com
Sonja Fritts, WSBA #29097
sonja.fritts@ogletree.com
1201 Third Avenue, Suite 5150
Seattle, WA 98101
Telephone: (206) 693-7057
Facsimile: (206) 693-7058

By:_s/ Christopher C. Murray
Christopher C. Murray (admitted pro hac vice)
christopher.murray@ogletree.com
Michelle R. Maslowski (admitted pro hae vice)
michelle maslowski@ogletree.com
111 Monument Circle, Suite 4600
Indianapolis, IN 46204
Telephone: (317) 916-1300
Facsimile: (317) 916-9076

Attorneys for Defendant
Approved as to Content; Presentation Waived:

ROCKE | LAW Group, PLLC

By:_s/ Peter V. Montine
Aaron VY, Rocke, WSBA #31525
aaron@rockelaw.com
Peter V. Montine, WSBA #49815
peter@rockelaw.com
101 Yesler Way, Suite 603
Seattle, WA 98104
Telephone: (206) 652-8670
Facsimile: (206) 452-5895
Attorneys for Plaintiff

39363681.1

[PROPOSED] ORDER GRANTING STIPULATED OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
MOTION FOR APPROVAL OF CONFIDENTIAL 1201 Third Avenue, Suite 5150 | Seattle, WA 98101
SETTLEMENT OF FLSA CLAIMS - 2 Phone; 206-693-7057 | Fax: 206-693-7053

(CASE NO, 2:18-cv-00081-JLR)

 

 
